   Case 1:21-cv-20518-BB Document 1-12 Entered on FLSD Docket 02/05/2021 Page 1 of 1
                                        010 00173          Beneficiary change
Genworth Aerw® -                                           November 20, 2019
 Genworth Life                                             from Genworth Life Insurance Company
       PO Box 10720
       Lvnchbura. VA 24506-0720
                                                           Insured                              Policy number
                                                           Stephen P Conlon                     0000186679

                                                                                                Customer service
                                                                                                888 325.5433
                                                                                                M-Th: 8:30 - 6PM ET
                                                                                                F: 9 -6PM ET
                                                                                                Fax: 888 325.3299
                                                                                                genworth.com
STEPHEN P CONLON
7736 BURHOLME AVE
PHILADELPHIA,PA 19111-2413




Dear Stephen P Conlon,
Thank you for choosing Genworth Life for your life insurance needs.
Your request to change beneficiary designations on this policy has been processed. Our records have been updated as
follows:
Change of beneficiary
      CAITLIN M CONLON 100%

Please place this letter with your contract in order to maintain updated records.
If you have any questions, please contact our customer service center at the number shown above. We appreciate your
business and look forward to serving you in the future.

Sincerely,
Your Customer Service Team




 184402 10/09/17                                       Page 1of 1                                      LTOC
